Citation Nr: 1521837	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a urinary/rectal/kidney disorder, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to March 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case has since been transferred to the RO in Los Angeles, California.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for urinary and rectum bleeding due to contaminated water exposure at Camp Lejeune.  The Veterans Law Judge recharacterized the issue on appeal as service connection for a urinary/rectal/kidney disorder, as noted on the record during the hearing.  The RO separately denied service connection for kidney problems in an August 2014 rating decision.  Nevertheless, the Veterans Law Judge assumed jurisdiction over the expanded appellate issue as stated above, and as such, the kidney disorder claim is now part of the appeal.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain documents that are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal, with the exception of the August 2014 rating decision, a June 2014 statement from the Veteran in VBMS, and the July 2014 Board hearing transcript in Virtual VA.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both the electronic and paper files in relation to the claim on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

First, remand is required to obtain outstanding and relevant VA treatment records and Social Security Administration (SSA) records.  Specifically, the RO reviewed VA treatment records through mid-August 2014 in the rating decision issued that same month which were not of record at the time of the April 2013 statement of the case.  On review, it does not appear that the VA treatment records in the claims file are complete as to this claim.  Additionally, a February 2000 VA treatment record noted the Veteran was in receipt of SSA disability benefits.  Those records are not associated with the claims file.  

Second, remand is required to obtain a new VA examination.  A July 2011 VA examiner found that there was no current hematuria or renal, bladder, or kidney cancer.  The examiner noted that the Veteran had a history of episodic hematuria since 2007 which was not caused by or a result of his exposure to contaminated water at Camp Lejeune.  While the examiner did address some of the pertinent medical issues in this case, the opinion does not address whether the hematuria could be otherwise related to service.  In addition, this examination was provided based on the original urinary and rectum bleeding claim.  The Veteran indicated during the Board hearing that his VA treatment provider told him that he had a protein leak from his kidney causing the bleeding.  See Bd. Hrg. Tr. at 8.  In light of the expanded claim, a new examination considering the complete history of the development of the claimed disorder would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed urinary/rectal/kidney disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including from the West Los Angeles VA Medical Center.  See also August 2014 rating decision in VBMS/Virtual VA (includes decision on kidney problem claim, noting review of VA treatment records from March 1996 to mid-August 2014).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current urinary, rectal, and kidney disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify any urinary, rectal, and kidney disorders present during the appeal period (beginning around October 2010).  For each diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of exposure to contaminated water at Camp Lejeune.

The Veteran's service records confirm that he was stationed at Camp Lejeune during part of the relevant time period, and as such, he could have been exposed to contaminated drinking water.

In providing this opinion, the examiner must address the following:  1) the July 2011 VA examination report noting a history of episodic hematuria since 2007; 2) the July 2014 Board Hearing Transcript, in which the Veteran reported VA treatment provider told him that he had a protein leak from his kidney causing the bleeding; and 3) Fast Letter 11-03, Consolidation and Processing of Disability Claims Based on Exposure to Contaminated Drinking Water at Camp Lejeune, North Carolina.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated based on review of the entire paper and VBMS and Virtual VA electronic claims files.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



